Examiner’s Comments
Instant office action is in response to communication filed 4/30/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving streaming data derived from at least one sensor; training at least one differential privacy algorithm using a deep learning model, wherein the training comprises modifying at least one of a plurality of gradients of the deep learning model with at least one noise; modifying the streaming data using the at least one differential privacy algorithm that anonymizes  the received streaming data; and providing the modified streaming data to at least one consuming computing device.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Chen et al. (US Pre-Grant Publication No: 2017/0109544) teaches “a memory that stores streaming data with a data set and a processor operably connected to the memory. The processor transforms the data set to a second data set. To transform the data set, the processor determines whether a difference level exceeds a threshold, and transforms the data set by adding a noise when the difference level exceeds the threshold. When the difference level does not exceed the threshold, the processor determines whether a retroactive count is greater than a threshold, transforms the data set by adding a second noise when the retroactive count is greater than the threshold, and 
Another art of record Becker (20190013950) teaches "A method for operating an aggregator in an electronic commerce system includes receiving ciphertexts and signatures transmitted from multiple clients, each ciphertext encrypting noisy plaintext data of a category of information fora user that purchased a product, generating sums of the ciphertexts and the signatures, verifying the sum of the ciphertexts with a homomorphic signature system based on the sum of the signatures and homomorphic verification data, decrypting the sum of the ciphertexts in a private stream aggregation (PSA) process based on homomorphic decryption data to generate a sum of noisy plaintext data in response to a success of the verification, and identifying aggregate statistical information transmitted from the clients based on the sum of noisy plaintext data while preserving differential privacy of the clients." but also does not teach the indicated subject matter above.
Another art of record Bonawitz (2018/0144265) teaches "The present disclosure provides systems and methods for the management and/or evaluation of machine-learned models based on locally logged data. I none example, a user computing device can obtain a machine-learned model (e.g., from a server computing device) and can evaluate at least one performance metric for the machine-learned model. In particular, the at least one performance metric for the machine-learned model can be evaluated relative to data that is stored locally at the user computing device. The user computing device and/or the server computing device can determine whether to activate the machine-learned model on the user computing device based at least in part on the at least one performance metric. In another example, the user computing device can evaluate a plurality of machine-learned models against locally stored data. At least one of the models can be selected based on the evaluated performance metrics." but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492